         Case 1:20-cv-03664-PKC Document 14
                                         13 Filed 10/08/20 Page 1 of 1




October 8, 2020

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Rainey v. Outdoor Hub, LLC (1:20-cv-3664-PKC)

Dear Judge Castel,

We represent Plaintiff, Joshua Rainey, in the above in-captioned case. The parties are still
discussing settlement. We respectfully request the initial conference scheduled for October 13,
2020 be adjourned 45 days to see if the parties can reach a settlement.

The Court’s consideration is much appreciated.


                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz

                                                    Counsel for Plaintiff Joshua Rainey



Conference is adjourned from October 13, 2020 to
December 2, 2020 at 5 p.m. Call-in information is:
Dial-in: (888) 363-4749, Access Code: 3667981.
SO ORDERED.
Dated: 10/8/2020
